Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 8,895,078 (hereinafter, the ‘078 patent).

Specification
 The specification of the ‘078 patent includes two Certificates of Correction.  Applicant is required to incorporate changes made in the certificates of correction into the specification without using underlining or brackets.  As stated in MPEP 1411.01, Applicant should include any changes, additions, or deletions that were made by a certificate of correction to the original patent grant in the reissue application without underlining or bracketing before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed. 

Information Disclosure Statement (IDS)
The information disclosure statement filed 4/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the following non-English reference.  The reference has been placed in the application file, but the information referred to therein has not been considered.
TIBOR, "A szuperlkritikus fluid extrakcio alkamazasa az igazagugyi szakertoi vizsgalatokban,” Olaj. Szappan, Kozmetika, Vol. 45, 1996, pp. 56-61.

Claim Rejections - 35 USC § 251
Claims 5-33 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Independent claims 5, 12, 18, 24 and 29 are broader in scope than original claim 3 (the broadest claim directed to a process of producing an extract in the ‘078 patent) because these claims do not recite the limitation, “an extract containing tetrahydrocannabinol, cannabidiol and optionally the carboxylic acids thereof from dried comminuted industrial hemp plant material,” which is required in original claim 3.  
Additionally, process step (2) recited in claim 29 is broader in scope than original process steps (2a) and/or (2b) recited in claim 3.  Specifically, original claim 3 includes the following process steps (2a) and/or (2b): 
(2a) in a first step the pressure and/or temperature are reduced whereby monoterpenes and sesquiterpenes are separated from tetrahydrocannabinol and cannabidiol by differential solubility; and 
(2b) in a subsequent step the pressure is further reduced to a pressure subcritical for CO2, whereby tetrahydrocarnnabinol and carnnabidiol are separated from said CO2. 

Claim 29 recites the process step (2) as “reducing the temperature and/or pressure to separate the extract containing tetrahydrocannabinol and/or cannabidiol, and optionally the carboxylic acids thereof, from the CO2”, which does not include the limitation that “monoterpenes and sesquiterpenes are separated from tetrahydrocannabinol and cannabidiol by differential solubility” recited in process step (2a) and/or “the pressure is further reduced to a pressure subcritical for CO2” recited in process step (2b) of claim 3.  
Further, in claim 29, the limitation “the extract containing tetrahydrocarnnabiol and/or cannabidiol, and optionally the carboxylic acids thereof” (emphasis added) recited in process step (2) is also broader in scope than the limitation recited in original claim 3.  Claim 3 recites “an extract containing tetrahydrocannabinol, cannabidiol and optionally the carboxylic acids thereof,” indicating that the extract contains tetrahydrocannabinol and cannabidiol.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 10, it is unclear if the “liquefied found” should be --liquefied form--.
Also, claim 3 recites a process of step (2) of reducing pressure and/or temperature in at least two steps of the three steps (2a)-(2c).  However, in step (2c), the pressure and temperature are both increased.  It is unclear if step (2c) is not part of the process of step (2). 
Further, in claim 3, line 19, it is unclear if the “subjecting the CO2 extracted from step (2b)” should be -- subjecting the CO2 extracted from step (2a) and/or (2b) – since claim 3 requires at least two steps of the three steps (2a)-(2c).  
In claim 24, line 11, it is unclear if “monoterpenes and sesquiterpenes are separated from said CO2” should be – tetrahydrocannabinol and cannabidiol are separated from said CO2--.  The same applies to claims 25-28.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Panzner et al. (US 4,554,170) and Webster et al. (US 6,403,126). 
Panzner discloses a process of extracting plant material using supercritical carbon dioxide. The process comprises the following steps:
admixing carbon dioxide in the supercritical state with the plant material in a pressure vessel/extractor column 22, wherein the extractor column has a supercritical pressure of up to 300 bar; 
reducing the pressure of the extract loaded carbon dioxide by a pressure-reducing controller 52 to below 60 bar; liquefying the carbon dioxide (col. 4, lines 29-50); and 
recycling/recovering carbon dioxide for re-use, wherein the re-use of the carbon dioxide includes the step of gasifying (increasing pressure and temperature) the liquid carbon dioxide to its supercritical state (col. 3, lines 21-28, col. 4, lines 29-42, Figure 2).   
Panzner also discloses the process of extracting plant material using liquefied carbon dioxide under a subcritical pressure and temperature condition. The process comprises the following steps:
admixing liquefied carbon dioxide with the plant material in a pressure vessel/extractor column 22, wherein the extractor column has a pressure of less than 50 bar and a temperature of less than 15oC; reducing the pressure of the extract loaded carbon dioxide to 20 bar (col. 3, lines 35-67 and col. 4 lines 1-11), and	recycling/recovering carbon dioxide to a liquefaction apparatus 34 for re-use (col. 3, lines 3-6, lines 21-28, lines 49-51 and Figure 1), wherein the recycling/recovering carbon dioxide process includes increasing pressure and temperature of the liquid carbon dioxide in the pressure vessel/extractor column 22 (col. 3, line 65-col. 4. line 7).   
Panzner does not disclose that the plant material is a dried comminuted industrial hemp plant material containing tetrahydrocarnnabinol and cannabidiol.
Webster teaches a same/similar extraction process using supercritical CO₂ fluid.  Specifically, Webster teaches that the process is used for producing an extract containing tetrahydrocannabinol and cannabidiol from a dried comminuted industrial hemp plant material (col. 2, lines 5-24). The process comprises extracting the plant material with a solvent such as supercritical CO₂ fluid (col. 2, lines 24-32), which has a temperature of above 32oC and pressure of above 73 atmospheres (col. 4, lines 49-59).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the extraction process with the supercritical CO₂ fluid disclosed by Panzner to extract tetrahydrocarnnabinol and cannabidiol from the industrial hemp plant material, as suggested by Webster to yield predictable results, e.g., to produce a purified product containing tetrahydrocarnnabinol and cannabidiol (col. 2, lines 55-67).  Further, it would also have been obvious to one of ordinary skill in the art to use the extraction process with liquefied carbon dioxide under a subcritical pressure and temperature condition as disclosed by Panzner to extract tetrahydrocarnnabinol and cannabidiol from the industrial hemp plant material since Panzner teaches that either liquefied carbon dioxide under a subcritical pressure and temperature condition or supercritical carbon dioxide can be used in the extraction process.  Again, this is a matter of obtaining predictable extraction results (abstract, col. 1, line 62- col. 2, line 2 and col. 4, lines 20-28).  See MPEP 2143(I) and KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

Claims 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panzner in view of Webster, as applied to claim 3 above, and further in view of Ackerson et al. (US 5,474,668). 
Panzner in view of Webster is relied upon for the reasons stated above.
Regarding claims 29-30, Panzner in view of Webster does not disclose that the extraction processing further comprises a step of removing of waxes from the plant material extract by using a solvent to precipitate waxes, separating the precipitated waxes by filtration, and removing the solvent from the solution as claimed.  
However, it is well known in the art that organic solvents can be used to remove waxes from plant materials.  For example, Panzner teaches that waxes contained in the plant materials can be removed by the use of certain solvents (col. 1, lines 7-11).  Ackerson also teaches a process for removing waxes using organic solvent. Specifically, Ackerson describes that the process comprises the following steps:
mixing a waxy feedstock in an ambient or below ambient temperature (average at about 20oC) solvent to form a solvent/feedstock mixture, 
adding a cosolvent, such as ethanol (col. 3, lines 6-7) to the solvent/feedstock mixture to cause instantaneous precipitation of wax, 
removing the precipitated waxes by filtration (col. 4, lines 12-15), and 
removing the cosolvent by an evaporative cooling step (col. 4, lines 46-55). 
Accordingly, it would have been obvious to use the process taught by Ackerson to remove the waxes present in the plant material extract disclosed in Panzner in view of Webster in order to further purify the extracted product.
Regarding claim 31, Panzner does not specify the process comprises a decarboxylating step.
As stated above, Webster teaches the process for producing an extract containing tetrahydrocannabinol, cannabidiol and/or essential oils from dried comminuted industrial hemp plant material (col. 2, lines 5-24).  Webster also teaches that the essential oils contain a variety of carboxylic acid substituted compounds (col. 3, lines 55-60).  The carboxylic acid substituted compounds or carboxylic analog can be isolated/decarboxylated from the extract by subjecting the extract to high pressure liquid chromatography or using small amounts of, for example, acetic or phosphoric acids (col. 6, lines 1-2).  
Accordingly, it would have been obvious to one of ordinary skill in the art to include a decarboxylating process step in the extraction process disclosed in Panzner in view of Webster in order to isolate/separate the carboxylic acid substituted compounds from the extract and to further purify the extracted product.
Regarding claims 32-33, Panzner does not specify the extraction process comprises adding an entraining agent as claimed.
Webster teaches that solvents such as ethanol can be added to the carbon dioxide as an organic solvent modifier (an entraining agent).  Webster states that the addition of small quantities of other solvents as modifiers can assist in designing the appropriate solvent for specific target analytes (col. 4, lines 49-67).  
Accordingly, it would have been obvious to one of ordinary skill in the art to add an organic solvent modifier as an entraining agent to the carbon dioxide in the extraction process disclosed in Panzner in view of Webster in order to extract specific compounds from the hemp extract based on their chemical properties, as suggested by Webster.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,870,632. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of the ‘632 recite a process for producing an extract containing Tetrahydrocannabinol (THC) and/or cannabidiol (CBD), and optionally the carboxylic acids thereof, from a cannabis plant material or a primary extract thereof, wherein the process comprises: 
(1) subjecting the cannabis plant material or primary extract thereof to CO2 in liquefied form under subcritical pressure and temperature conditions to extract cannabinoid components; and 
(2) reducing the pressure and/or temperature to separate tetrahydrocannabinol and/or cannabidiol from the CO2.
(3) subjecting the CO2 extracted from step (2) to increased pressure and temperature and recycling said CO2 to step (1).
The claims of the ‘632 patent also recite that, in step (1), the CO2 in liquefied form is at a pressure of 70 bar or less and a temperature of between about 20°C to about 30°C and the process further comprises separating monoterpenes and sequiterpenes from the tetrahydrocannabinol and cannabidiol using a separator.
Accordingly, the claims of the ‘632 patent anticipate the process recited in claim 3.

Claims 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,870,632 in view of Panzner, Webster and Ackerson.
Claims 1-25 of the ‘632 recite a process for producing an extract containing Tetrahydrocannabinol (THC) and/or cannabidiol (CBD), and optionally the carboxylic acids thereof, from a cannabis plant material or a primary extract thereof, said process comprising: 
(1) subjecting the cannabis plant material or primary extract thereof to CO2 in liquefied form under subcritical pressure and temperature conditions to extract cannabinoid components; and 
(2) reducing the pressure and/or temperature to separate tetrahydrocannabinol and/or cannabidiol from the CO2.
(3) subjecting the CO2 extracted from step (2) to increased pressure and temperature and recycling said CO2 to step (1).
The claims of the ‘632 patent also recite that, in step (1), the CO2 in liquefied form is at a pressure of 70 bar or less and a temperature of between about 20°C. to about 30°C.  The process further comprises decarboxylating cannabinoid carboxylic acids in the cannabis plant material or primary extract thereof and separating monoterpenes and sequiterpenes from the tetrahydrocannabinol and cannabidiol using a separator.
The claims of the ‘632 patent do not recite the removing wax steps as recited in claims 29-30.
However, it is well known in the art that organic solvents can be used to remove waxes from plant materials.  For example, Panzner teaches that waxes contained in the plant materials can be removed by the use of certain solvents (col. 1, lines 7-11).  Ackerson also teaches a process for removing waxes using organic solvent. Specifically, Ackerson describes that the process comprises the following steps:
mixing a waxy feedstock in an ambient or below ambient temperature (average at about 20oC) solvent to form a solvent/feedstock mixture, 
adding a cosolvent, such as ethanol (col. 3, lines 6-7) to the solvent/feedstock mixture to cause instantaneous precipitation of wax, 
removing the precipitated waxes by filtration (col. 4, lines 12-15), and 
removing the cosolvent by an evaporative cooling step (col. 4, lines 46-55). 
Accordingly, it would have been obvious to use the process taught by Ackerson to remove the waxes present in the plant material extract recited in claims 1-25 of the ‘632 patent in order to further purify the extracted product.
The claims of the ‘632 patent do not recite the process comprises a decarboxylating step as recited in claim 31.
As stated above, Webster teaches the process for producing an extract containing tetrahydrocannabinol, cannabidiol and/or essential oils from dried comminuted industrial hemp plant material (col. 2, lines 5-24).  Webster also teaches that the essential oils contain a variety of carboxylic acid substituted compounds (col. 3, lines 55-60).  The carboxylic acid substituted compounds or carboxylic analog can be isolated/decarboxylated from the extract by subjecting the extract to high pressure liquid chromatography or using small amounts of, for example, acetic or phosphoric acids (col. 6, lines 1-2).  
Accordingly, it would have been obvious to one of ordinary skill in the art to include a decarboxylating process step in the process recited in claims 1-25 of the ‘632 patent in order to isolate/separate the carboxylic acid substituted compounds from the extract and to further purify the extracted product.
The claims of the ‘632 patent do not recite the process comprises adding an entraining agent as recited in claims 32-33.
As stated above, Webster teaches that solvents such as ethanol can be added to the carbon dioxide as an organic solvent modifier (an entraining agent).  Webster states that the addition of small quantities of other solvents as modifiers can assist in designing the appropriate solvent for specific target analytes (col. 4, lines 49-67).  
Accordingly, it would have been obvious to one of ordinary skill in the art to add an organic solvent modifier as an entraining agent to the carbon dioxide in the extraction process recited in claims 1-25 of the ‘632 patent in order to extract specific compounds from the hemp extract based on their chemical properties, as suggested by Webster.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,895,078 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991      
                                                                                                                                                                                                  /Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991